ORDER
PER CURIAM.
Normandy School District (Normandy) appeals from a judgment entered by the Circuit Court of St. Louis County dismissing its petition for declaratory judgment against the City of Pasadena Hills, J. Scott Livingston, the city’s mayor, and Lesa Meierotto, Ley-land Thomas, Jeannine Bennet, and James Floyd, members of the city’s Board of Aider-men (collectively City). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.